DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

22. The storage case and earphone system claimed in claim 21, wherein each of said first and second cable access recesses comprises a groove having a length and each said groove curves along said length.


Allowable Subject Matter

2.	Claims 2-6, 10-16, 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance:



Regarding claim 20 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a storage case and earphone system, wherein: said earphone system comprises: 7a first ear bud having wireless communications circuitry and an electrical connector element; a second ear bud having wireless communications circuitry and an electrical connector element; a first electric cabling having a first end provided with a first electrical connector element releasably connectable with said electrical connector element of said first ear bud, a second end provided with a second electrical connector element releasably connectable with said electrical connector element of said second ear bud and a third electrical connector element disposed intermediate said first and second ends of the first electric cabling; and second electric cabling having a first end provided with a fourth electrical connector element releasably connectable with said third electrical connector element and a second end provided with a fifth electrical connector element connectable with an output connector element of an electronic device to receive an audio signal from said electronic device; and wherein said storage case comprises a case body having: first recessing configured to receive said first and second ear buds; a first cable track extending about said case to receive first electric cabling; third recessing configured to 

Citation of Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 2017/0195771), Hung discloses a device that involves storing multiple input modes and multiple instructions in a microcontroller. Relationships between the input modes and the instructions to the microcontroller are provided. An input applied to an input unit is received. An input mode of the input modes is recognized by the microcontroller based on the input. One of the instructions is executed by the microcontroller corresponding to the recognized input mode. The microcontroller is allowed to switch a wireless earphone from a power-off mode to a 

In view of (US 9,635,448), Monahan discloses an apparatus having first and second cables including conductors electrically coupled to inputs of corresponding first and second electroacoustic output transducers, where conductors of a third cable are electrically coupled to corresponding conductors of the first and second cables inside a joint housing. The first, second, and third cables is physically retained to the joint housing, where the first and second cables exit the joint housing at a distance of 10 mm apart from each other and the third cable exits the joint housing in a first direction. The apparatus provides improved motion of headphone cable on the head, reduced audible cable vibrations, and improved positioning of microphone or user interface elements on the joint housing. The apparatus facilitates smoother motion of T-joint to reduce audible cable vibrations the audible sound of cable vibration mechanically transmitted through earbuds into user's ear. The apparatus provides cosmetic and tactile differentiation from over-mold and provides access to the electronics body if over-mold is masked or cut 


In view of (US 2017/0134845), Milam discloses a system has a first earbud assembly and a second earbud assembly provided with a housing. An audio driver is arranged within the housing. A wireless receiving unit is operatively coupled to the audio driver, and receives a wireless data signal and drives the driver based on audio data transmitted in the wireless data signal. A first end of a tether removably couples to the first earbud assembly by a first detachable connector. A second end of the tether removably couples to the second earbud assembly by a second detachable connector. The system realizes synchronization between left and right channels to be maintained with high accuracy when connected by the tether, as the left and right channels are transmitted by same wireless signal. The system provides a power switch to automatically power off each wireless earbuds when the wireless earbuds are connected at an interface, and to automatically power on the wireless earbuds when the wireless earbuds are detached from one another at the interface. The system provides the power switch to prevent excessive power consumption when the earbuds are not in use, thus improving battery life (see fig. 1, 5, ¶ 0033, 0040-0042).




The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651